Citation Nr: 0421122	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  01-07 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of carcinoma of the right breast.  

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for postoperative residuals of a right axillary node 
resection, claimed as right upper extremity nerve damage.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1981 and from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO) in which service connection for 
postoperative residuals of carcinoma of the right breast was 
denied.  The RO also denied the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
postoperative residuals of a right axillary node resection, 
claimed as right upper extremity nerve damage.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VA has not examined the veteran with regard to the above 
claims.  In the case of a claim for disability compensation, 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C. § 5103A; 38 
C.F.R. § 3.159(c)(4).  This includes the duty to obtain VA 
examinations, which provide an adequate basis upon which to 
determine entitlement to the benefit sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  

At the April 2004 Travel Board Hearing the veteran's 
representative stated for the record that the service medical 
records had not been obtained for the veteran's second period 
of service. The Board notes that the RO made several attempts 
to obtain the veteran's service medical records for the 
period of service from November 1990 to June 1991.  In 
November 1996 the RO faxed its third request to the National 
Personnel Records Center (NPRC) and was informed in April 
1997 that they were still processing the prior requests.  In 
June 1997 the RO called the administrator of the 638th 
Transportation Company to request the veteran's service 
medical records and was informed that the records were sent 
to St. Louis three years prior.  The revised VCAA duty to 
assist requires VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim, notify the claimant of the efforts taken to obtain 
those records, describe further action to be taken by VA, and 
make continued efforts to obtain records from a federal 
government department or agency unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  See 38 
C.F.R. § 3.159(c).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for the following development:

1.  Contact the NPRC in St. Louis, 
Missouri, to request the veteran's 
service medical records for her second 
period of service, November 1990 to June 
1991.  The NPRC should be requested to 
proceed with all reasonable alternative-
source searches that may be indicated by 
this request.  All efforts to obtain the 
service medical records should be fully 
documented, and the NPRC should be 
requested to provide a negative response 
if records are not available.

2.  If any requested evidence is not 
available, notify the veteran as mandated 
by the Veterans Claims Assistance Act of 
2000.  See also VBA Fast Letter No. 00-87 
(November 17, 2000); 38 C.F.R. 
§ 3.159(e).  

3.  Afford the veteran VA gynecological 
and neurological examinations.  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiners prior to the examinations.  

4.  After reviewing the complete claims 
folder, to include the service medical 
records, the VA gynecological examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's carcinoma of the right 
breast was incurred in or aggravated 
during service.  The VA examiner is 
requested to indicate in the examination 
report that the claims file has been 
reviewed.  All indicated special studies 
deemed necessary must be accomplished.  
The VA examiner is requested to provide a 
complete rationale for all conclusions 
reached and opinions expressed.  

5.  The examiner should identify the 
current diagnosis for any postoperative 
residuals of a right axillary node 
resection present.  With respect to any 
postoperative residuals of a right 
axillary node resection identified, the 
examiner should provide an opinion as to 
whether it at least as likely as not that 
the proximate cause of the neurological 
disorder was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing medical treatment for 
the right axillary node, or an event not 
reasonably foreseeable.  In the 
alternative, the VA neurological examiner 
is requested to express an opinion as to 
whether it at least as likely as not that 
the veteran's neurological disorder, if 
any, was proximately due to or the result 
of the carcinoma of the right breast.  
The VA examiner is requested to indicate 
in the examination report that the claims 
file has been reviewed.  All indicated 
special studies deemed necessary must be 
accomplished.  The VA examiner is 
requested to provide a complete rationale 
for all conclusions reached and opinions 
expressed.  

6.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

7.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



